        Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 1 of 20



 1   ..Amir M. Nassihi (SBN: 235936)
     anassihi@shb.com
 2   Joan R. Camagong (SBN: 288217)
     jcamagong@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2600
 4   San Francisco, California 94104
     Telephone: 415-544-1900
 5   Facsimile: 415-391-0291
 6   James P. Muehlberger (admitted pro hac vice)
     jmuehlberger@shb.com
 7   Elizabeth A. Fessler (admitted pro hac vice)
     efessler@shb.com
 8   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Blvd.
 9   Kansas City, Missouri 64108
     Telephone:    816-474-6550
10   Facsimile:    816-421-5547
11
     Attorneys for Defendant
12   WELLPET LLC
13

14                                UNITED STATES DISTRICT COURT

15               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

16   DANIEL ZEIGER, Individually and on Behalf              Case No. 3:17-cv-04056-WHO
     of All Others Similarly Situated,
17
                   Plaintiffs,                              WELLPET LLC’S REPLY IN SUPPORT
18                                                          OF MOTION FOR SUMMARY
            v.                                              JUDGMENT ON THE INDIVIDUAL
19                                                          CLAIMS OF DANIEL ZEIGER
     WELLPET LLC, a Delaware corporation,
20             Defendant.                                   Judge: Hon. William H. Orrick
                                                            Hearing Date: January 6, 2021
21                                                          Hearing Time: 2:00 p.m.
22

23

24

25

26

27

28


                                                    WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                           Case No. 3:17-CV-04056-WHO
            Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 2 of 20




1                                                           TABLE OF CONTENTS
2    INTRODUCTION .......................................................................................................................... 1
3    ARGUMENT .................................................................................................................................. 1
4      I.      Zeiger has no evidence that the Wellness products pose a health risk to dogs. .................. 1
5      II.     FDA has determined that heavy metals are not hazards for kibble or the main
               ingredients in the Wellness products. ................................................................................. 3
6
       III.    WellPet has never identified arsenic, lead, or BPA as a health risk in the Wellness
7              products. .............................................................................................................................. 5
8      IV. Zeiger has not proven that reasonable consumers would interpret the challenged
           statements as representing that the Wellness products are completely free of arsenic,
9          lead, and BPA, which are ubiquitous. ................................................................................. 7
10     V.      Zeiger did not rely on the challenged statements or omissions when he bought the
               Wellness products. .............................................................................................................. 9
11
       VI. Zeiger is not entitled to restitution or damages. ................................................................ 11
12
       VII. Zeiger is not entitled to injunctive or other equitable relief.............................................. 13
13
       VIII. Zeiger has abandoned his negligent misrepresentation claim, which is barred by
14           the economic loss rule. ...................................................................................................... 15
15   CONCLUSION ............................................................................................................................. 15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                i
                                                                          WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                                                 Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 3 of 20




1                                                      TABLE OF AUTHORITIES
2    Cases                                                                                                                                Page(s)
3
     Algarin v. Maybelline, LLC,
4       300 F.R.D. 444 (S.D. Cal. 2014) ...................................................................................................11

5    Anderson v. Apple Inc.,
        2020 WL 6710101 (N.D. Cal. Nov. 16, 2020) ..............................................................................15
6
     Continental Airlines, Inc. v. Intra Brokers, Inc.,
7       24 F.3d 1099 (9th Cir. 1994) .........................................................................................................14
8
     Drake v. Toyota Motor Corp.,
9       2020 WL 7040125 (C.D. Cal. Nov. 23, 2020)...............................................................................14

10   Franklin v. Gwinnett Cty. Pub. Schs.,
        503 U.S. 60 (1992) .........................................................................................................................13
11
     Idaho v. Coeur d’Alene Tribe of Idaho,
12      521 U.S. 261 (1997) .......................................................................................................................13
13   In re 5-Hour Energy Mktg. and Sales Practices Litig.,
14       2017 WL 2559615 (C.D. Cal. June 7, 2017) .................................................................................11

15   In re Arris Cable Modem Consumer Litig.,
         2018 WL 288085 (N.D. Cal. Jan. 4, 2018) ....................................................................................10
16
     In re: Ford Motor Co. DPS6 Powershift Transmission Prods. Liab. Litig.,
17       2020 WL 5267567 (C.D. Cal. Sept. 2, 2020) ................................................................................15
18   In re: MacBook Keyboard Litig.,
         2020 WL 6047253 (N.D. Cal. Oct. 13, 2020)................................................................................14
19

20   Lane v. Landmark Theatre Corp.,
        2020 WL 1976420 (N.D. Cal. Apr. 24, 2020) ...............................................................................15
21
     Lanovaz v. Twinings North America, Inc.,
22      726 F. App’x 590 (9th Cir. 2018) ..................................................................................................15
23   Lucido v. Nestle Purina Petcare Co.,
        217 F. Supp. 3d 1098 (N.D. Cal. 2016) ................................................................................. passim
24

25   Nelson v. Pima Community College,
        83 F.3d 1075 (9th Cir. 1996) ...........................................................................................................3
26
     Ramirez v. City of Buena Park,
27      560 F.3d 1012 (9th Cir. 2009) .......................................................................................................15

28
                                                                            ii
                                                                       WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                                              Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 4 of 20




     Reid v. Johnson & Johnson,
1       780 F.3d 952 (9th Cir. 2015) .........................................................................................................10
2
     Santos v. TWC Administration LLC,
3       2014 WL 12558274 (C.D. Cal. Nov. 3, 2014)...............................................................................15

4    Shakur v. Schriro,
        514 F.3d 878 (9th Cir. 2008) .........................................................................................................15
5
     Sonner v. Premier Nutrition Corp.,
6       971 F.3d 834 (9th Cir. 2020) ...................................................................................................13, 14
7
     Regulations
8
     21 C.F.R. Part 507..................................................................................................................................5
9
     21 C.F.R. § 507.33 .................................................................................................................................5
10
     21 C.F.R. § 507.34 .................................................................................................................................5
11
     Other Authorities
12
     Center for Veterinary Medicine CY15-17 Report on Heavy Metals in Animal Food
13      (F.D.A. Oct. 24, 2019), available at
14      https://www.fda.gov/media/132046/download ................................................................................3

15   Draft Guidance for Industry, Hazard Analysis and Risk-Based Preventive Controls
        for Food for Animals, (F.D.A. Jan. 2018)................................................................................3, 4, 5
16
     National Research Council, Mineral Tolerance of Animals (2d ed. 2005) ........................................4, 6
17

18

19

20

21

22

23

24

25

26

27

28
                                                                             iii
                                                                         WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                                                Case No. 3:17-CV-04056-WHO
              Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 5 of 20




1                                                INTRODUCTION

2               Zeiger’s opposition fails to refute the arguments in WellPet’s motion and therefore the Court

3    should grant summary judgment for WellPet. As a threshold matter, Zeiger has no scientific evidence

4    that exposure to the minute amounts of arsenic, lead, and BPA at issue poses a health risk to dogs.

5    Neither can Zeiger prove any damages. Each of these facts alone warrants summary judgment. But

6    Zeiger’s claims also fail for numerous other reasons. Zeiger doesn’t dispute that: (1) arsenic, lead, and

7    BPA exist everywhere in the environment; (2) the minute amounts of arsenic and lead found in the

8    Wellness products are well within the levels FDA considers safe for pet food and comparable to those
9    found in other premium dog foods; (3) FDA has advised the public that arsenic and lead cannot be

10   completely removed from food; (4) FDA has advised animal food manufacturers that heavy metals

11   are not a hazard for kibble or the main ingredients in the Wellness products; and (5) WellPet has not

12   violated any known safety standard or guideline for heavy metals or BPA applicable to dog food.

13              As a result of these undisputed facts, Zeiger has failed to establish that reasonable consumers

14   would expect the Wellness dog foods to be completely free of trace amounts of these environmental

15   elements based solely on WellPet’s packaging statements about the nutritional and healthful qualities

16   of the dog foods. Zeiger also doesn’t dispute that the “zero tolerance” standard he advocates—which

17   FDA says is not possible—would effectively require a warning on practically all food products (human

18   and animal).

19              Zeiger’s claims are conceptually flawed and utterly fail for a lack of evidence. Accordingly,

20   WellPet is entitled to summary judgment.1

21                                                  ARGUMENT

22       I.     Zeiger has no evidence that the Wellness products pose a health risk to dogs.

23              Zeiger’s contention that the Wellness products are unsafe for dogs to consume due to the

24   presence of minute amounts of arsenic, lead, and BPA is based solely on the opinions of his animal

25
     1
       In footnote 1 of its summary judgment motion and class certification opposition, WellPet listed
26   numerous similar actions filed against other pet food manufacturers, most of which have been
     dismissed or class certification denied. Summ. J. Mot. at 1; Class Cert. Opp. at 1. WellPet mistakenly
27
     stated that all of the cases in footnote 1 were filed by this same plaintiff’s counsel when two of the
28   eight cases were filed by different lawyers.
                                                           1
                                                       WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                              Case No. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 6 of 20




1    nutrition expert, Dr. Pusillo. For all the reasons set forth in WellPet’s separate Daubert motion (Dkt.

2    163, 179), Dr. Pusillo’s opinions are unreliable and the Court should exclude them. Most notably, Dr.

3    Pusillo opines that there is no safe level of arsenic, lead, or BPA in dog food without offering any

4    evidence of the dose and duration of exposure to these substances that would be necessary to cause

5    harm. Dr. Pusillo’s litigation-driven opinions are based entirely on his subjective belief that if

6    consumed for long enough periods these substances might accumulate in a dog’s body to the point that

7    they would negatively impact the dog’s health. See id. But Dr. Pusillo has not conducted any study or

8    identified any study showing that this occurs. Zeiger tries to paint this case as a “battle of the experts.”
9    Opp. (Dkt. 189) at 11. Nothing could be further from the truth.

10          This is not a situation where the experts on both sides are armed with epidemiological studies

11   reaching different conclusions and the experts simply disagree as to the particular levels of arsenic,

12   lead, and BPA that pose a health risk. Contrary to the basic tenets of toxicology, Dr. Pusillo contends

13   that there is no threshold level of exposure necessary to create a health risk, i.e., any trace amount of

14   these substances—no matter how small—is unsafe for dogs to consume. See generally Pusillo Rep.

15   (Class Cert. Mot. (Dkt. 152), Ex. 9). There is no science to support that extreme position and Dr.

16   Pusillo seems to be alone in holding it. Dr. Pusillo offers nothing more than his own unsupported

17   hypotheses. He has not presented any scientific evidence that the low levels of arsenic, lead, and BPA

18   found in the Wellness products pose a health risk to dogs, and his opinions lack any scientific

19   reliability. Just as Judge Chen found regarding the plaintiffs’ expert in a similar dog food case, Dr.

20   Pusillo’s unfounded assumptions cannot create a genuine issue of fact as to the safety of the Wellness

21   products. Lucido v. Nestle Purina Petcare Co., 217 F. Supp. 3d 1098, 1112 (N.D. Cal. 2016) (granting

22   summary judgment for Purina because plaintiffs’ expert relied on scientific literature that was “either

23   too speculative or too imprecise” and he cited “no epidemiological evidence that long-term exposure

24   to mycotoxins at levels below the limits set by the FDA leads to serious health risks for dogs”).

25          Zeiger also misconstrues the testimony of WellPet’s expert, Dr. Poppenga, and misstates

26   WellPet’s position. Dr. Poppenga stated that the “concept” of bioaccumulation is well-recognized in

27   toxicology; he did not say there is scientific evidence supporting Dr. Pusillo’s theory that the tiny

28   amounts of heavy metals in dog food can accumulate over time in a dog’s body sufficiently to cause
                                                   2
                                                      WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                             Case No. 3:17-CV-04056-WHO
           Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 7 of 20




1    harm.2 Dkt. 172-2 at 70:6-25 (cited in Opp. at 8). Similarly, WellPet did not say that more research is

2    needed to determine the safety of heavy metals in pet food. Rather, it argued in its motion for summary

3    judgment, citing Judge Chen’s opinion in Lucido, 217 F. Supp. 3d at 1111-12, that the most that could

4    be said about Dr. Pusillo’s unsupported hypotheses is that more research should be done. Summ. J.

5    Mot. (Dkt. 180) at 12. Accordingly, there is no contradiction between WellPet’s arguments and Dr.

6    Poppenga’s opinions.3

7        II.   FDA has determined that heavy metals are not hazards for kibble or the main

8              ingredients in the Wellness products.
9              Zeiger disagrees with FDA’s positions regarding the safety of heavy metals in animal food and

10   BPA so he all but ignores FDA, despite FDA’s role as the federal agency responsible for regulating

11   pet food safety. WellPet’s discussion of FDA’s role is neither “misleading” nor “misplaced.” Opp. at

12   5. As explained in WellPet’s summary judgment motion, FDA instructs manufacturers that chemical

13   substances in animal food “are not always considered hazards and their occurrence may be

14   unavoidable.” Draft Guidance for Industry, Hazard Analysis and Risk-Based Preventive Controls for

15   Food for Animals, at 48 (F.D.A. Jan. 2018) (Class Cert. Opp. (Dkt. 162), Ex. K). Moreover, the

16   determination of whether a substance is a “hazard” depends on “[t]he particular chemical, and its level

17   in the animal food[.]” Id. FDA’s Center for Veterinary Medicine conducts a surveillance program that

18   monitors the heavy metal levels in pet food ingredients. Center for Veterinary Medicine CY15-17

19   Report on Heavy Metals in Animal Food, at 1 (F.D.A. Oct. 24, 2019), available at

20   https://www.fda.gov/media/132046/download (last visited Dec. 11, 2020). Although FDA has not

21
     2
22     Zeiger quotes the Kim study as saying it is “conceivable” that chronic exposure to lead (not arsenic)
     could contribute to diseases in older dogs who eat the same product for many years. Opp. at 8. But
23   saying that something is “conceivable” is nothing more than speculation that it theoretically could
     happen, which is insufficient to survive summary judgment. Nelson v. Pima Community College, 83
24   F.3d 1075, 1081-82 (9th Cir. 1996) (“[M]ere allegation and speculation do not create a factual dispute
     for purposes of summary judgment.”). Moreover, Zeiger selectively quotes the Kim study, which
25
     concluded that “chronic toxic exposure levels [of heavy metals] are highly unlikely” and “commercial
26   dog foods appear to be safe for chronic consumption[.]” Dkt. 172-4 at 1.
     3
       Zeiger’s reference to questioning of Dr. Poppenga regarding a debate over BPA (Opp. at 13) is with
27
     regard to human exposure and FDA regulation and therefore is irrelevant to dogs. In any event, FDA
28   has not established exposure limits for BPA in human food (or pet food).
                                                         3
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 8 of 20




1    formally promulgated “action levels” for heavy metals in pet food, the agency uses the “maximum

2    tolerable levels” or MTLs set forth in the National Research Council’s Mineral Tolerance of Animals

3    and information provided in AAFCO’s Official Publication when determining safe levels of heavy

4    metals in the food and taking regulatory actions against violators.4 Id.

5           In FDA’s most recent surveillance report from October 2019, it found that most domestic and

6    imported animal food ingredient samples tested were below the MTLs. Id. at 4. And even as to those

7    ingredients that were over the MTLs, FDA concluded that “based on typical inclusion rates of these

8    ingredients, the expectation is that the heavy metal levels in the final feed would be within an
9    acceptable range and not cause a safety issue for the specified animal[.]” Id. Here, the levels of arsenic

10   and lead found in the Wellness products are well below the MTLs and therefore pose no health

11   concerns whatsoever. Indeed, as explained in WellPet’s motion, FDA has expressly stated that heavy

12   metals are not hazards for kibble or the main ingredients in the Wellness dog foods, including fish,

13   grains, and fruit and vegetables. Summ. J. Mot. at 5 (citing Animal Food Draft Guidance (Class Cert.

14   Opp., Ex. K) at 142, 145, 153-54).

15          Zeiger points out that FDA sometimes tests dog food for heavy metals when investigating a

16   reported pet illness. Opp. at 6. He argues that if FDA believed there was no risk of potential harm

17   caused by ingesting dog food there would be no reason for FDA to test the food for heavy metals when

18   conducting such investigations. Id. But that argument is misplaced. FDA’s testing of pet food in

19   response to a reported illness doesn’t change the fact that heavy metals, like any substance, must be

20   present in a certain amount before they can cause harm. FDA is merely testing the food to determine

21   whether there are unusually high amounts of heavy metals that might explain the illness. That is of no

22
     4
       Contrary to Zeiger’s argument, Dr. Poppenga did not state that the MTLs are outdated. Opp. at 6. He
23   stated that it would be prudent for NRC to revisit the MTLs “if there’s new information available.”
24   Poppenga Dep. (Dkt. 189-2) at 95:8-13. But in response to the very next question (which Zeiger omits),
     Dr. Poppenga stated that “since 2005 there hasn’t been any substantial new information.” Id. at 95:15-
25   22. This is consistent with the fact that when the European Commission updated its directive on safe
     upper limits of heavy metals and other substances in pet food in November 2019, it made no changes
26   to the levels for arsenic and lead it established in 2002. See Poppenga Rep. (Class Cert. Opp., Ex. L)
     at 12-13 (stating that the EU continues to use the limits of 10 mg/kg (ppm) for arsenic and 5 mg/kg
27
     for lead for complete feed). The levels found in the Wellness products are “well below” these limits.
28   Id. at 13.
                                                         4
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
           Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 9 of 20




1    help to Zeiger. He doesn’t allege any harm to his dogs from eating the Wellness dog foods, and the

2    minute amounts of arsenic and lead found here are well below the MTLs.

3             Finally, Zeiger argues that FDA regulations and guidance and AAFCO guidelines are

4    irrelevant because this case is about alleged violations of California law. Opp. at 5. But Zeiger doesn’t

5    identify any California law regarding dog food that WellPet violated or that imposes standards

6    different from those of FDA and AAFCO. Zeiger does not dispute that the Wellness products comply

7    with the requirements of FDA and AAFCO.

8        III. WellPet has never identified arsenic, lead, or BPA as a health risk in the Wellness
9             products.

10            Zeiger continues to mischaracterize WellPet’s documents and testimony in an effort to suggest

11   that WellPet considered arsenic, lead, and BPA to be a health risk. Contrary to Zeiger’s opposition,

12   WellPet’s draft quality manual did not “prohibit[] the presence of heavy metals” in the ingredients.

13   Opp. at 8. As the section of the manual Zeiger quotes reflects, it stated only that heavy metals were

14   not to be “introduced into WellPet’s products from direct or indirect contact.” Opp. at 7. There is no

15   evidence that WellPet’s suppliers “introduced” heavy metals into the products. WellPet did not, and

16   does not, require suppliers to certify that ingredients are completely free of heavy metals, which, as

17   FDA says, is not even possible. This manual was a draft document5 that was created pending FDA’s

18   publication of regulations and guidance for manufacturers following passage of the Food Safety

19   Modernization Act (“FSMA”). Kean Decl. (Class Cert. Opp., Ex. A) ¶ 24. FDA issued regulations in

20   2015 and draft guidance for manufacturers in 2018. See 21 C.F.R. Part 507; Animal Food Draft

21   Guidance, supra. FDA’s regulations and guidance—which Zeiger ignores altogether—incorporate a

22   risk-based approach to food safety. See id.; 21 C.F.R. §§ 507.33, 507.34. As explained above and in

23   WellPet’s motion, the trace amounts of arsenic and lead found in the Wellness products do not pose a

24   health risk for dogs, precluding the need for preventive controls.

25

26   5
       Even if the quality manual were not a draft document, it does not state that WellPet intended or
     reasonably believed it could make dog food that was completely free of heavy metals. Moreover,
27
     WellPet never communicated to consumers any intention to provide food that was completely free of
28   heavy metals, so there is no basis for a misrepresentation claim.
                                                        5
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 10 of 20




1           Zeiger similarly misreads the “Foreign Body Control” section of the draft manual. Opp. at 8-

2    9. The manual discusses procedures for removing foreign objects from ingredients and finished

3    products, such as wood and plastic and “metalized materials that are detectable by metal detectors and

4    x-ray equipment.” WLPT00008059 at 8087 (Class Cert. Mot., Ex. 5). This section pertains to

5    removing solid objects from the food through magnets, sieves, and x-ray equipment, not the removal

6    of microscopic amounts of a chemical like BPA, which is impossible.6 Kean Decl. (Class Cert. Opp.,

7    Ex. A) ¶ 44.

8           Even if the quality manual were not a draft document superseded by FDA’s subsequent
9    regulations and guidance, and Zeiger did not misread the manual’s provisions, that wouldn’t help him.

10   As Judge Chen found in Lucido, “even if [the manufacturer] failed to comply with its own policies

11   and practices on testing, any such failure is not—by itself—enough to show that [the dog food] is

12   unsafe.” 217 F. Supp. 3d at 1115. And, as in Lucido, the amounts of heavy metals here are “within

13   limits permitted by the FDA” and “[t]here is no evidence in this record that those levels of [heavy

14   metals] pose a safety risk.” Id. at 1115-16.

15          Zeiger also repeats the untruth that WellPet’s corporate designee, Mr. Kean, admitted that

16   WellPet would have considered arsenic and lead a risk if WellPet had tested at parts per billion (“ppb”),

17   like Zeiger, instead of parts per million (“ppm”). Opp. at 7. It is clear from Kean’s response that he

18   misunderstood the question and, as a result, answered “yes” instead of “no.” Kean expressly based his

19   answer on the findings of the FDA veterinary medical officer’s review of a study on heavy metals in

20   pet food. Kean Dep. (Class Cert. Opp., Ex. N) at 131:18-132:3; see Target Animal Safety Review

21   Memorandum (Class Cert. Opp., Ex. M). That FDA review found that the levels of arsenic and lead

22   in the pet foods examined were safe and well under the MTLs set by the NRC in Mineral Tolerance

23   6
       FDA’s Animal Food Draft Guidance doesn’t even mention BPA, much less identify it as a hazard.
24   And Zeiger doesn’t identify a single pet food manufacturer that tests its pet food or ingredients for
     BPA. Zeiger argues that WellPet’s use of plastic conveyor buckets during manufacturing and its
25   receipt of ingredients from suppliers in plastic storage sacks creates an “unnecessary risk” of BPA
     contamination. Opp. at 9-10. But there is no evidence that BPA, which is ubiquitous, was introduced
26   through the buckets, the sacks, or any ingredient. The manufacturers of the buckets and storage sacks
     have certified that they do not use BPA in manufacturing these items. Kean Decl. (Class Cert. Opp.,
27
     Ex. A) ¶ 42. Moreover, the buckets and storage sacks WellPet uses are standard in the food
28   manufacturing industry and the plastic material is FDA approved for use with human food. Id. ¶ 41.
                                                        6
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 11 of 20




1    of Animals. Class Cert. Opp., Ex. M at 9-10, 12. If Kean had intended to say that the levels of arsenic

2    and lead Zeiger’s testing identified were a health risk, his reference to the FDA veterinary medical

3    officer’s review would have made no sense.7 Kean listened to the question and answer during a recess,

4    realized he had misspoken, and immediately corrected his answer when the deposition resumed. Kean

5    Dep. (Class Cert. Opp., Ex. N) at 141:18-144:2. Accordingly, Zeiger has mischaracterized Kean’s

6    testimony.

7        IV. Zeiger has not proven that reasonable consumers would interpret the challenged

8             statements as representing that the Wellness products are completely free of arsenic,
9             lead, and BPA, which are ubiquitous.

10            Zeiger doesn’t dispute that he must show that a substantial portion of the public would interpret

11   the five challenged statements as representing that the Wellness dog foods are completely free of any

12   amount of arsenic, lead, and BPA. He cannot carry that burden.

13            Silverman’s opinion that the challenged statements represent to consumers that the Wellness

14   dog foods are completely free of arsenic, lead, and BPA is nothing more than his personal view

15   untethered to his expertise in advertising—or reality, for that matter. As Zeiger states in his opposition,

16   Silverman opines that the statements convey that the dog foods are healthy, nutritious, safe, and of

17   high quality. Opp. at 17-18. WellPet agrees that’s generally what the packaging conveys. The problem

18   is that Silverman goes far beyond that. He then opines that these statements lead reasonable consumers

19   to believe that the products are completely free of trace amounts of arsenic, lead, and BPA. That

20   conclusion simply does not follow absent subjective (and demonstrably incorrect) assumptions that

21   Silverman makes and then improperly imputes to consumers. First and foremost, Silverman fails to

22
     7
       Kean’s confusion as to what Zeiger’s counsel was asking is understandable given counsel’s phrasing
23   of the question. Kean had just said that WellPet stopped testing for arsenic and lead in 2015 because
24   its test results showed that “arsenic and lead were not a risk that needed to be continued to be pursued.”
     Kean Dep. (Class Cert. Opp., Ex. N) at 131:4-12. Zeiger’s counsel then asked, “If WellPet had tested
25   per parts per billion and the results showed as what is alleged in our complaint, would WellPet have
     continued to have considered heavy metals a risk?” Id. at 131:18-21. The question is confusing due to
26   the use of the word “continued” because WellPet had never determined heavy metals to be a risk; it
     conducted the testing to find out if they were a risk and concluded they were not. Kean was responding
27
     that WellPet would have continued to hold the same view even if it tested at ppb, based on the FDA
28   veterinary medical officer’s findings (that those levels are safe).
                                                         7
                                                      WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                             Case No. 3:17-CV-04056-WHO
         Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 12 of 20




1    consider the basic reality that arsenic, lead, and BPA are ubiquitous in the environment—a fact that is

2    undisputed. He never explains how it could be “reasonable” to ignore this reality, or to ignore that

3    these environmental elements are present in other dog foods and human food, which also is undisputed.

4    Indeed, Zeiger has not identified any dog food that is completely free of these elements. On top of

5    that, FDA has specifically advised the public that arsenic and lead cannot be removed completely from

6    the food supply (Summ. J. Mot. at 5 & n.5), which Zeiger also does not dispute.8 In short, Silverman’s

7    belief that reasonable consumers would expect the Wellness dog foods to be entirely free of substances

8    that exist in trace amounts everywhere doesn’t make sense.
9           Zeiger argues that whether arsenic, lead, and BPA are naturally occurring, are found in other

10   dog foods, and are present at safe levels is irrelevant to determining whether reasonable consumers

11   would be misled by the challenged statements. Opp. at 18 n.12. For all the reasons set forth here, that

12   doesn’t make sense either.9

13          Any expectations attributed to reasonable consumers must be reasonable. It would be patently

14   unreasonable to expect that any food would be completely free of trace environmental elements that

15   are ubiquitous and which FDA has said cannot be completely removed from food. Zeiger does not

16   dispute that if the Court accepts Silverman’s opinion that reasonable consumers would find the

17   Wellness packaging deceptive because of the presence of minute amounts of arsenic, lead, and BPA,

18   then that necessarily means reasonable consumers would also find nearly all food labeling deceptive—

19   and they would reject nearly all food—animal and human—as “unsafe.” Summ. J. Mot. at 18. Nothing

20   in the record suggests that a substantial portion of the public would reach such extreme conclusions.

21   As Judge Chen found in Lucido, Zeiger is “effectively [] advocating for a warning on practically all

22   food products because, as [Zeiger] do[es] not dispute, [heavy metals and BPA] are effectively

23
     8
       Although Dr. Pusillo relies on FDA draft guidance for human food manufacturers rather than the
24   guidance for animal food manufacturers, even that guidance states that heavy metals should be kept
     “within permitted levels”; it makes no reference to eliminating them from food entirely. Pusillo Rep.
25
     (Class Cert. Mot., Ex. 9) at 19.
26   9
       The entire premise of Zeiger’s lawsuit is that the challenged statements are misleading because these
     elements are present in amounts that are unsafe for dogs to consume. If there is no issue regarding the
27
     safety of the dog food then the presence of minute amounts of substances that naturally occur in the
28   environment is of no consequence.
                                                       8
                                                    WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                           Case No. 3:17-CV-04056-WHO
        Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 13 of 20




1    ubiquitous.” 217 F. Supp. 3d at 1110. Accordingly, Silverman’s opinions do not create a genuine issue

2    of fact sufficient to avoid summary judgment.

3     V.    Zeiger did not rely on the challenged statements or omissions when he bought the

4           Wellness products.

5           The testimony Zeiger cites in his opposition does not show that he relied on the challenged

6    statements and, accordingly, his claims fail as a matter of law for this independent reason. Zeiger cites

7    numerous excerpts from his deposition but they don’t show reliance on the five challenged statements.

8    Zeiger’s testimony on pages 234-35 doesn’t refer to the five challenged statements. Zeiger Dep.
9    (Summ. J. Reply, Ex. V) at 233:19-235:14. The testimony pertains to 2010 (approximately), when

10   Zeiger first obtained samples of the products. Id. Zeiger concedes that, other than “Wellness,” he does

11   not recall the words on the packaging during this time period. Zeiger Dep. (Class Cert. Opp., Ex. O)

12   at 88:3-21, 99:3-22, 135:14-136:7; Opp. at 19 n.13. Contrary to the opposition, Zeiger never stated

13   that he relied on “complete health.” In the cited testimony he was merely being asked what the phrase

14   “complete health” means to him. Zeiger Dep. (Summ. J. Reply, Ex. V) at 250:9-22. Similarly, it is

15   clear from Zeiger’s testimony on pages 271-72 that he was speculating as to what prompted his

16   purchase of Menhaden. See id. at 271:11-272:9. In the Q&A immediately following the excerpt Zeiger

17   cites from page 271 (omitted from Zeiger’s opposition) he was asked if he remembered what was on

18   the packaging of Menhaden when he first bought it to which he replied, “Not specifically, but that’s

19   obviously what would have led me to buy it.” Id. at 271:25-272:4. In response to the next question,

20   Zeiger confirmed he had “no specific recollection” of buying Menhaden for the first time. As for

21   “uncompromising nutrition,” Zeiger stated only that he thought the phrase appeared on the bag of

22   CORE Ocean he brought with him to the deposition; he did not say he saw the statement on the bag

23   of Menhaden (or any other variety) before buying it. Id. at 289:18-23, 290:8-13. Indeed, as set out

24   above, Zeiger did not recall what was on the Wellness packaging when he first bought the products.

25          Zeiger also is incorrect when he says he relied on the “natural” claim on the packaging at the

26   time of purchase. Initially, Zeiger does not dispute that he doesn’t believe it when products claim to

27   be “natural.” Zeiger Dep. (Class Cert. Opp., Ex. O) at 258:11-21. That admission alone defeats any

28   claim of reliance on “natural.” But the testimony Zeiger cites also doesn’t support his reliance claim.
                                                       9
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
        Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 14 of 20




1    Contrary to the opposition, Zeiger stated that he bought Wellness because “it looked like wholesome,

2    you know, natural ingredients on it.” Zeiger Dep. (Summ. J. Reply, Ex. V) at 235:10-14. This

3    testimony refers to Zeiger’s review of the list of ingredients on the packaging, not the “natural”

4    statement. The testimony Zeiger cites at 271:11-23 does not support his position because that

5    testimony pertains to the Menhaden product and, as stated above, he had no specific recollection of

6    his initial purchase of Menhaden. Likewise, the testimony at 268:19-23 is unhelpful because Zeiger

7    claims he first bought Menhaden a decade ago (around 2009 or 2010) (Zeiger Dep. (Class Cert. Opp.,

8    Ex. O) at 266:17-267:3, 269:20-24), but Menhaden was not marketed until 2016 (see Class Cert. Opp.,
9    Ex. R at Ex. A), so he is clearly mistaken. When pressed further, Zeiger conceded he may not have

10   purchased the Menhaden product at all. Zeiger Dep. (Class Cert. Opp., Ex. O) at 276:2-9. Accordingly,

11   it is unknown which Wellness formula(s) Zeiger actually bought a decade ago or whether it was one

12   of the three formulas at issue. Zeiger stated that he initially purchased Wellness because he received

13   samples, it “stood out to [him] in the store,” it had a “better smell” and “look[ed] more quality” than

14   other dog foods, and his dogs liked it. Zeiger Dep. (Summ. J. Reply, Ex. V) at 235:10-238:24. The

15   only words Zeiger remembered seeing on the packaging were the brand name “Wellness” and “grain-

16   free.” Id. at 238:17-24; Zeiger Dep. (Class Cert. Opp., Ex. O) at 99:3-22. In sum, Zeiger has not

17   provided any evidence that he relied on the five challenged statements when he bought the dog food,

18   whether initially (in 2009/2010) or the time period at issue (2014 to 2017).

19          Zeiger tries to overcome this by arguing that he does not need to prove individual reliance to

20   succeed on his claims under the UCL, FAL, and CLRA, and that it is enough to show that a significant

21   portion of the public would be misled (which he also hasn’t shown). Opp. at 20-21. That is incorrect.

22   To have standing under all three statutes, Zeiger must prove that he personally relied on the alleged

23   misrepresentations. Reid v. Johnson & Johnson, 780 F.3d 952, 958 (9th Cir. 2015); In re Arris Cable

24   Modem Consumer Litig., 2018 WL 288085, at *6-7 (N.D. Cal. Jan. 4, 2018); Summ. J. Mot. at 19-20

25   (citing cases). He has not done so and therefore his claims should be dismissed.

26          Critically, Zeiger does not dispute that he is aware that small amounts of arsenic, lead, and

27   BPA are present everywhere, including in food. Summ. J. Mot. at 3. Zeiger’s argument that he is not

28   an expert on heavy metals or BPA doesn’t change this fact. Opp. at 20. As a result, he cannot claim
                                                   10
                                                    WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                           Case No. 3:17-CV-04056-WHO
        Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 15 of 20




1    that the Wellness packaging led him to believe the products are completely free of these elements.

2     VI. Zeiger is not entitled to restitution or damages.

3           Zeiger argues that the flaws WellPet identified in his experts’ consumer survey and damages

4    model go to weight, not admissibility. Opp. at 21-22. But Zeiger cannot so easily dismiss these fatal

5    shortcomings. As discussed in detail in section I.B of WellPet’s class certification opposition and its

6    separate Daubert motion and reply, the methodological flaws in Gaskin’s consumer survey are so

7    fundamental and pervasive as to render any damages model based on it unreliable. See WellPet’s Class

8    Cert. Opp. at 19-24; Mot. to Exclude (Dkt. 163) at 14; Mot. to Exclude Reply (Dkt. 179) at 7-12. The
9    Court should grant summary judgment for WellPet on this ground alone.

10          Recognizing that his proposed damages model is deeply flawed, Zeiger tries to salvage his

11   damages claim by contending—for the first time—that, apart from the damages model, WellPet

12   marketing documents also reflect a price premium associated with the challenged statements and

13   omissions. Opp. at 22. They do not. Zeiger argues that a WellPet marketing document shows that the

14   Wellness CORE and Complete Health product lines cost significantly more than Purina One and other

15   premium grocery brands. Dkt. 189-11 at WLPT00001879. But, as the company e-mail this document

16   was attached to shows, the document reflects pricing differences in foreign markets, not for products

17   sold in the U.S. Summ. J. Reply, Ex. W at 1 (e-mail was sent from marketing manager in Singapore

18   and discusses marketing strategy for Asia). Thus, Zeiger cannot rely on that document here.

19          Even if the record did show that Wellness products cost more than certain other brands in the

20   U.S., that fact alone doesn’t support Zeiger’s damages claim. “To establish that any difference in price

21   is attributed solely to the alleged misrepresentation [or omission], the Court must use a product, exactly

22   the same but without the [misrepresentation or omission].” Algarin v. Maybelline, LLC, 300 F.R.D.

23   444, 460 (S.D. Cal. 2014). The marketing documents Zeiger cites provide no information about other

24   brands on which to make this comparison. Zeiger hasn’t established that Purina or any other

25   purportedly lower-priced brands are the same as the Wellness products in terms of nutrition, quality

26   of ingredients, or health benefits. See id. (finding that price difference could be attributable to “higher

27   quality of ingredients”); In re 5-Hour Energy Mktg. and Sales Practices Litig., 2017 WL 2559615, at

28   *10 (C.D. Cal. June 7, 2017) (“5HE’s caffeine content alone may be sufficient to justify much of the
                                                     11
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 16 of 20




1    price of 5HE … Yet, Plaintiffs do not account for the value of the caffeine, vitamins, and minerals[.]”).

2    Nor has Zeiger shown that these other brands either (a) include warnings about the presence of trace

3    amounts of heavy metals and BPA, or (b) are free of trace amounts of heavy metals and BPA. Zeiger

4    therefore cannot prove a price premium claim based on the cost of other brands. Indeed, because

5    arsenic, lead, and BPA are ubiquitous and found in virtually all dog foods, their presence or absence

6    would not be the basis for any price difference between the Wellness products and other brands.

7            As for Zeiger’s point that he could have bought dog food “at half the price,” he hasn’t identified

8    any dog food he could have bought for half the price, much less a comparable dog food that also is
9    completely free of arsenic, lead, and BPA.10 When asked which food he could have bought at half the

10   price Zeiger responded, “I don’t know, because it’s a crap shoot what ingredients are in it.” Zeiger

11   Dep. (Summ. J. Mot., Ex. U) at 304:20-23. Zeiger further testified that if other dog foods “turn out to

12   be just as toxic” he would “hopefully shop around, may pay more” in search of a “better product.” Id.

13   at 304:24-305:6. Thus, Zeiger’s testimony does not support his damages claim.

14           In addition to the above problems, as stated in WellPet’s motion, Zeiger sometimes charged

15   his dog sitting business customers for Wellness dog food he fed to his customers’ dogs but has no idea

16   how often he charged them because he didn’t track it. Summ. J. Mot. at 22 n.19; Zeiger Dep. (Class

17   Cert. Opp., Ex. O) at 284:19-285:8. He doesn’t dispute that he cannot recover these reimbursed costs.

18   To get around this problem, Zeiger now says he seeks recovery only of the money he paid for the dog

19   food he bought for personal use, not the food he bought for his pet sitting business. Opp. at 22 n.18.

20   But that doesn’t cure the problem because the dog food Zeiger purchased from October 2014 until

21   July 2017—the period at issue—was used for business and personal use. Compare Zeiger Interrog.

22   Resp. No. 2 (Class Cert. Opp., Ex. T) with Danz Doggie Daytrips’ Interrog. Resp. No. 2 (Summ. J.

23   Reply, Ex. X) (providing the same answer to separate interrogatories asking Zeiger to identify the

24   formulas and dates and locations for purchases he made personally and for his business). Zeiger didn’t

25

26   10
       Zeiger testified that he reads ingredient labels “religiously” and that he looks for dog foods that
     contain “healthier ingredients,” without “grains” and “processed meat.” Zeiger Dep. (Summ. J. Reply,
27
     Ex. V) at 145:2-146:7. Moreover, Zeiger stated that WellPet’s products are “made of better
28   ingredients” and “more wholesome” than “Gravy Train or Purina.” Id. at 237:3-24.
                                                        12
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 17 of 20




1    keep any receipts from his purchases and hasn’t provided any other documentation or evidence from

2    which a jury could segregate the amount he spent for food he fed his own dogs from that he fed to his

3    customers’ dogs.

4            Zeiger also is incorrect when he says “he recalled buying at least the three products at issue.”

5    Opp. at 23. The testimony he cites in support indicates he bought a “plain” Wellness product or one

6    that was “chicken-flavored,” and “two different fish-flavored ones.” Dkt. 172-8 at 19:7-18. Although

7    he thought he purchased Menhaden around 2009, Menhaden wasn’t marketed until 2016. See Class

8    Cert. Opp., Ex. R at Ex. A. He later conceded it’s possible his dogs “may have had another product
9    similar but not that exact one.” Zeiger Dep. (Class Cert. Opp., Ex. O) at 276:2-12. The Wellness

10   Complete Health and CORE product lines include ten fish-based diets. Kean Decl. (Class Cert. Opp.,

11   Ex. A) ¶ 9. Because Zeiger does not recall the names of the specific formulas he purchased, a jury

12   would have no way to determine whether he bought the three formulas at issue or how often he may

13   have bought them. As a result, any damages award would impermissibly be based on speculation.

14           Finally, Zeiger did not respond to WellPet’s argument that the Ninth Circuit’s recent decision

15   in Sonner v. Premier Nutrition Corp., 971 F.3d 834, 844-45 (9th Cir. 2020) expressly precludes his

16   request for restitution for failure to plead the lack of an adequate legal remedy.11 See Summ. J. Mot.

17   at 23. Accordingly, summary judgment is appropriate for this additional reason.

18    VII. Zeiger is not entitled to injunctive or other equitable relief.

19           Zeiger argues that he doesn’t have to show lack of an adequate legal remedy to obtain

20   injunctive relief. That is incorrect. As the Supreme Court has made clear, “it is axiomatic that a court

21   should determine the adequacy of a remedy in law before resorting to equitable relief.” Franklin v.

22   Gwinnett Cty. Pub. Schs., 503 U.S. 60, 75-76 (1992); see also Idaho v. Coeur d’Alene Tribe of Idaho,

23   521 U.S. 261, 292 (1997) (“the inadequacy of a legal remedy is a prerequisite for equitable relief in

24   any case”). In Sonner, the Ninth Circuit held that a plaintiff suing under the California consumer

25   protection statutes “must establish that she lacks an adequate remedy at law” before pursuing equitable

26
     11
        Although Zeiger argues in support of his injunctive relief claim that his legal remedies “do not
27
     adequately address WellPet’s continued unlawful conduct” that “harm[s] consumers” (Opp. at 24),
28   that argument does not apply to his individual claim for restitution.
                                                       13
                                                    WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                           Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 18 of 20




1    claims. Sonner, 971 F.3d at 844 (affirming dismissal of equitable claims under UCL and CLRA).

2    Zeiger’s reliance on California state cases is misplaced because, as Sonner explains, federal courts

3    require the lack of an adequate legal remedy regardless of whether California state courts are permitted

4    to award equitable relief when an adequate legal remedy exists. Id. at 845.

5            Zeiger’s argument that Sonner doesn’t apply to injunctive relief likewise misses the mark.

6    Although Sonner dealt specifically with restitution, “nothing about the Ninth Circuit’s reasoning

7    indicates that the decision is limited to claims for restitution” and “numerous courts in this circuit have

8    applied Sonner to injunctive relief claims.” In re: MacBook Keyboard Litig., 2020 WL 6047253, at
9    *3-4 (N.D. Cal. Oct. 13, 2020) (citing cases); Drake v. Toyota Motor Corp., 2020 WL 7040125, at

10   *13-14 (C.D. Cal. Nov. 23, 2020).

11           Zeiger’s next argument that he has pleaded and shown that his legal remedies are inadequate

12   also fails. Zeiger argues that WellPet’s alleged unlawful conduct continues to harm other consumers.

13   Opp. at 24. Initially, that argument is misplaced because this motion pertains to Zeiger’s individual

14   claims, not his purported class claims on behalf of others. He hasn’t shown why damages would not

15   be a sufficient remedy for his individual claims. But even if the class claims were relevant to this

16   motion, he hasn’t shown that his legal remedies are inadequate as to others. He doesn’t explain why

17   other consumers “could not sufficiently be ‘made whole’ by monetary damages.” In re: MacBook,

18   2020 WL 6047253, at *3 (dismissing injunctive relief claim under UCL in class action complaint). As

19   Judge Koh found in Philips v. Ford Motor Co., “not only do[es] [Zeiger] have an adequate remedy at

20   law, [he is] seeking to certify a class asserting that adequate remedy at law.” 2016 WL 7428810, at

21   *24 (N.D. Cal. Dec. 22, 2016), aff’d, 726 F. App’x 608 (9th Cir. 2018).12

22           Zeiger also has not shown that he will suffer a repeat injury absent injunctive relief. He

23   concedes that he must show a threat of “imminent” harm. Opp. at 24-25. But he hasn’t made that

24   showing. Zeiger testified that he has no plans to buy these Wellness products in the future. Zeiger Dep.

25   (Summ. J. Reply, Ex. V) at 305:24-306:8. He said only that he would be “open to” the idea of buying

26
     12
       Zeiger’s reliance on Continental Airlines, Inc. v. Intra Brokers, Inc., 24 F.3d 1099 (9th Cir. 1994),
27
     in which the damages were potentially unascertainable and there also was a risk of multiplicity of
28   lawsuits, is therefore misplaced. Id. at 1104-05.
                                                         14
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
          Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 19 of 20




1    the Wellness products again if WellPet “fixed” the dog food, but that he “would not” purchase the

2    products if just the allegedly misleading labels were changed. Zeiger Dep. (Class Cert. Opp., Ex. O)

3    at 113:9-114:17, 264:2-12. As this Court recently held, a “‘possible future injury’ is insufficient; the

4    plaintiff must show an injury that is ‘certainly impending.’” Anderson v. Apple Inc., 2020 WL

5    6710101, at *6 (N.D. Cal. Nov. 16, 2020) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

6    (2013) (emphasis in original)); see also Lanovaz v. Twinings North America, Inc., 726 F. App’x 590,

7    591 (9th Cir. 2018) (holding that plaintiff’s statement that she would “consider buying” the products

8    in the future did not support a finding of actual or imminent injury). Zeiger has not shown that he faces
9    a certain and imminent threat of future injury. His injunctive relief claim therefore fails.

10    VIII. Zeiger has abandoned his negligent misrepresentation claim, which is barred by the

11           economic loss rule.

12           Zeiger did not respond to WellPet’s argument that the economic loss rule bars his negligent

13   misrepresentation claim.13 Summ. J. Mot. at 24-25. As a result, Zeiger has waived or otherwise

14   abandoned this claim and summary judgment for WellPet is appropriate. Shakur v. Schriro, 514 F.3d

15   878, 892 (9th Cir. 2008) (holding that “a plaintiff has abandoned … claims by not raising them in

16   opposition to [the defendant’s] motion for summary judgment”); Ramirez v. City of Buena Park, 560

17   F.3d 1012, 1026 (9th Cir. 2009) (same); Lane v. Landmark Theatre Corp., 2020 WL 1976420, at *38

18   (N.D. Cal. Apr. 24, 2020) (granting summary judgment because plaintiffs’ briefing failed to respond

19   to defendant’s argument); Santos v. TWC Administration LLC, 2014 WL 12558274, at *9-10 (C.D.

20   Cal. Nov. 3, 2014) (same).

21                                               CONCLUSION

22           For the foregoing reasons and those in the motion, WellPet respectfully requests that the Court

23   enter summary judgment in its favor and dismiss Plaintiff’s claims.

24   13
        This is not surprising since even courts that have created additional liability by expanding
25   exceptions to the economic loss rule have later reversed course after a deeper analysis. See In re: Ford
     Motor Co. DPS6 Powershift Transmission Prods. Liab. Litig., 2020 WL 5267567, at *7 (C.D. Cal.
26   Sept. 2, 2020) (after consideration of substantial submissions by both sides, changing view from prior
     order to now hold that economic loss rule barred omission-based claims, and noting that “to the extent
27
     lower court cases arguably reflect some uncertainty ... ‘federal courts are bound by the
28   pronouncements of the state’s highest court on applicable state law.’”) (internal citations omitted).
                                                        15
                                                     WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                                            Case No. 3:17-CV-04056-WHO
       Case 3:17-cv-04056-WHO Document 193 Filed 12/11/20 Page 20 of 20




1    Dated: December 11, 2020               Respectfully submitted,
2                                           SHOOK, HARDY & BACON L.L.P.
3                                           By: _/s/ Amir M. Nassihi_____________
                                                Amir M. Nassihi
4                                               Joan R. Camagong
                                                James P. Muehlberger
5                                               Elizabeth P. Fessler
6                                               Attorneys for Defendant WellPet LLC
7

8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          16
                                        WELLPET’S MOTION FOR SUMMARY JUDGMENT REPLY
                                                               Case No. 3:17-CV-04056-WHO
